ORDER
PER CURIAM.
Maurice Charles appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. The appellant was convicted, after a bench trial in the Circuit Court of Jackson Coun*495ty, of one count of murder in the second degree, § 565.021, and one count of armed criminal action, § 571.015. As a result of his convictions, he was sentenced to consecutive prison terms of life for murder and ten years for ACA in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the motion court clearly erred in denying, after an evidentiary hearing, his Rule 29.15 motion, alleging ineffective assistance of counsel, based on its finding that there was no prejudice to appellant from trial counsel’s alleged deficient actions, because the evidence presented at the motion hearing conclusively established that the outcome of his trial would have been different but for his trial counsel’s failure to offer expert medical testimony, on the issue of diminished capacity, that he suffered from post-traumatic stress disorder.
We affirm pursuant to Rule 84.16(b).